Citation Nr: 1527704	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-11 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a left knee disability.

2.  Entitlement to service connection for a sleep disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to March 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2015, the Veteran was afforded a videoconference hearing before the undersigned.  

The reopened issue of service connection for a left knee disability and the issue of service connection for a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a decision in April 2002, the RO denied reopening a claim of service connection for a left knee disability.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision, no new and material evidence was submitted within one year of the rating determination, and the rating decision became final on the evidence of record. 

2.  The additional evidence presented since the rating decision in April 2002 by the RO, pertaining to service connection for a left knee disability, raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The April 2002 RO decision, which denied reopening the Veteran's claim of service connection for a left knee disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  The criteria for reopening the previously denied claim of service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening a Previously Denied Claim

Procedural History and Evidence Previously Considered

In a rating decision in April 2002, the RO denied reopening the claim of service connection for a left knee disability (characterized as a left knee injury).  The RO denied reopening the claim on grounds that the evidence did not establish that the Veteran's acute strain of the left knee incurred while on active duty for training (ACDUTRA) in the National Guard on June 1999 resulted in a permanent worsening of his left knee disability that existed prior to military service.  After the Veteran was notified of the determination and of his appellate rights by an April 2002 letter, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  

The evidence previously considered consisted of the service treatment records and service personnel records, which contained treatment for an inservice injury of the left knee, and a June 2000 VA examination that diagnosed the Veteran as having mild osteoarthritis of the left knee and status post left meniscectomy, prior to injury sustained at National Guard camp.  The June 2000 VA examiner opined that it is more likely than not that the condition of the left knee was related to the injury he sustained working on an off-shore oil rig and the subsequent arthroscopic meniscectomy.  
Current Claim to Reopen and Additional Evidence

The current claim to reopen was received by VA in April 2010. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for a left knee disability consists, in part, of private treatment records showing treatment prior to and following the June 1999 injury of the left knee and containing diagnoses relating to the left knee and statements from fellow service men who were with the Veteran when he was injured during active duty for training.  

As the additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, the Veteran's condition prior to the injury, that the Veteran is currently diagnosed as having internal derangement of the knee and chondromalacia of the patella, and statements describing the severity of the injury, the lack of such evidence was in part the basis for the previous denial of the claim, the additional evidence is new and material under 38 C.F.R. § 3.156(a).  

For this reason, the claim of service connection for a left knee disability is reopened.  The reopened claim is addressed further in the remand section.


ORDER

The application to reopen the claim of service connection for a left knee disability is granted and, to this extent only, the appeal is granted.


REMAND

As the RO has not adjudicated the reopened claim of service connection for a left knee disability on the merits, due process requires that the claim be remanded for initial consideration of all the evidence by RO.  In view of the claim being reopened, a VA examination and medical opinion should be obtained.

The Veteran is, in part, claiming that his sleep problems are secondary to the left knee disability.  As the development for the claim of service connection for a left knee disability could have an impact on the outcome of the issue of service connection for a sleep disorder as secondary to the left knee disability, that issue is considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the sleep disorder issue should be remanded as well.

The Veteran during the May 2010 VA examination that he applied for benefits from the Social Security Administration (SSA).  These records must be obtained on remand as the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

Accordingly, these issues are REMANDED for the following actions:

1.  Request from the SSA complete copies of the determination on the Veteran's claim for disability benefits, together with the medical records that served as the basis for such determination.  All attempts to fulfill this development must be documented.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing.

2.  Schedule the Veteran for a VA examination in connection with the left knee claim.  The examiner should review the claims file.

All necessary tests should be performed and any current left knee disability identified.

The examiner should then provide an opinion as to whether any current left knee disability had its onset during, or is otherwise related to, the Veteran's active service, including any injury or disease incurred during ACDUTRA.

To the extent any identified left knee disability preexisted a period of ACDUTRA service, the examiner should provide an opinion as to whether the preexisting disability increased in severity beyond the natural progress of the disease (i.e., aggravated) by a period of ACDUTRA.

A complete rationale should be provided for any opinion reached.

3.  Finally, readjudicate the appeal, including the left knee claim on the merits.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


